RE: INTERPRETATION OF SECTION 880.05 OF THE STANDARD SPECIFICATIONS FOR HIGHWAY CONSTRUCTION, OKLAHOMA DEPARTMENT OF TRANSPORTATION.
THANK YOU FOR YOUR REQUEST. THIS OFFICE HAS LOOKED INTO YOUR QUESTION CONCERNING SECTION 880.05 OF THE STANDARD SPECIFICATION FOR HIGHWAY CONSTRUCTION, AS THAT SECTION RELATES TO TITLE 15 Ohio St. 213 — 16 Ohio St. 215/15 O.S. 226. IT IS OUR UNDERSTANDING THAT YOU ARE SEEKING ANALYSIS CONCERNING WHETHER IT SHOULD BE CONSIDERED A "PENALTY" FOR CONTRACTORS TO PAY THE COST OF SIGNS AND TRAFFIC CONTROL DEVICES AT THE SAME TIME THERE BEING CHARGED LIQUIDATED DAMAGES.
AS PART OF MY RESEARCH IN THIS AREA, I CONTACTED THE OKLAHOMA STATE DEPARTMENT OF TRANSPORTATION. THEY INDICATED THAT THIS ISSUE IS PRESENTLY IN LITIGATION IN THE DISTRICT COURT OF OKLAHOMA COUNTY IN NINETEENTH SEED V. OKLAHOMA DEPARTMENT OF TRANSPORTATION, CASE NO. CJ-90-8030 AND NINETEENTH SEED V. OKLAHOMA DEPARTMENT OF TRANSPORTATION, CASE NO. CJ-88-7232.
(GUY L. HURST)